       Case 1:21-cv-01435-GBD Document 18 Filed 05/27/21 Page 1 of 2




Stephanie Schuster
Partner
+1.202.373.6595
stephanie.schuster@morganlewis.com

                                             May 27, 2021


Via ECF

Hon. George B. Daniels
United States District Judge
United States District Court
  for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re:      Sanchez v. Adobe Inc., No. 1:21-cv-01435-GBD (S.D.N.Y.)
         Response to Plaintiff’s Request for Jurisdictional Discovery

Dear Judge Daniels:

        This firm represents Adobe Inc., the defendant in the referenced action. Yesterday, by
letter-motion, Plaintiff requested leave to take jurisdictional discovery, over a 90-day period, so he
may then amend his complaint in lieu of responding to Adobe’s pending motion to dismiss or transfer
venue. ECF No. 17 (“Pl. Mot.”) at 1–2; see ECF Nos. 12–14. (Plaintiff’s response to Adobe’s motion
is due on June 1, 2021.) Plaintiff failed to confer with Adobe or seek its position on this request.
Had Plaintiff done so, Adobe would have explained that no amount of discovery will change the
personal jurisdiction analysis here. For this reason, explained in greater detail below, Plaintiff’s
request for jurisdictional discovery should be denied.

          Jurisdictional discovery is not available as a matter of right. Vista Food Exch. v. Chapman
Foodservice, LLC, 124 F. Supp. 3d 31, 314 (S.D.N.Y. 2015). District courts have broad discretion to
refuse jurisdictional discovery when the plaintiff has failed to make a prima facie showing of personal
jurisdiction. In re MS Angelin GmBH & Co., 2012 WL 1080300, at *4 (S.D.N.Y. 2012) (Daniels, J.)
The “party seeking jurisdictional discovery, like a party seeking other kinds of discovery, bears the
burden of showing necessity.” In re Terrorist Attacks on Sept. 11, 2001, 295 F. Supp. 3d 416, 432
(S.D.N.Y. 2018) (Daniels, J.).1 A plaintiff fails to carry that burden when the discovery sought would
“not alter the jurisdictional analysis.” MS Angelin, 2012 WL 1080300, at *4; see, e.g., Vista Food,
124 F. Supp. at 314 (jurisdictional discovery “improper” where it would not “cure the deficiencies in
the Plaintiff’s pleading”).

        Plaintiff’s allegations are insufficient to make out a prima facie case for personal jurisdiction,
as explained in detail in Adobe’s pending motion. ECF No. 13 at 3–7. Plaintiff does not even attempt
to argue otherwise. On the contrary, Plaintiff’s plea for a lengthy period to fish for facts he might

1
        Rev’d on other grounds sub nom., Underwriting Members of Lloyd’s Syndicate 2 v. Al Rajhi
Bank, 779 F. App’x 66 (2d Cir. 2019).


                                                     Morgan, Lewis & Bockius        LLP

                                                     1111 Pennsylvania Avenue, NW
                                                     Washington, DC 20004                 +1.202.739.3000
                                                     United States                        +1.202.739.3001
      Case 1:21-cv-01435-GBD Document 18 Filed 05/27/21 Page 2 of 2
The Honorable George B. Daniels, U.S.D.J.
May 27, 2021
Page 2

use to amend his complaint, Pl. Mot. 2, is a tacit admission that the allegations in the operative
complaint are insufficient. Jurisdictional discovery is unwarranted for that reason alone. See, e.g.,
Laydon v. Mizuho Bank, 2015 WL 1515358, at *7 (S.D.N.Y. 2015) (Daniels, J.) (“[C]ourts in this
circuit routinely reject requests for jurisdictional discovery where a plaintiff’s allegations are
insufficient to make out a prima facie case of jurisdiction.”).

         Plaintiff also fails to demonstrate necessity. Plaintiff purports to seek information regarding
the “exact extent of Defendant’s contacts with this State, including inter alia sales made to residents
of New York State through Defendant’s website.” Pl. Mot. 2. Plaintiff contends that such information
“will address the central contention of Defendant’s motion to dismiss,” id., but that fundamentally
misapprehends Adobe’s argument.

        Under New York’s long-arm statute, personal jurisdiction is proper if the defendant transacts
business in the State and the plaintiff’s claims arise from those transactions. N.Y. C.P.L.R.
§ 302(a)(1). Adobe’s sales to New Yorkers are relevant to the transaction-of-business prong, but
Adobe contends that personal jurisdiction fails under the arise-from prong. ECF No. 13 at 4–5. The
discovery Plaintiff seeks is not probative of the arise-from prong because, as Adobe explains in its
motion, Plaintiff does not and cannot allege that Adobe’s transactions with other New Yorkers have
harmed him or are otherwise relevant to his claims. Id.; see Mercer v. Rampart Hotel Ventures, LLC,
2020 WL 236843, at *4 (S.D.N.Y. 2020) (plaintiff who alleged disability discrimination based on
inadequate options on defendant’s website failed to demonstrate that her claims “arose from” the
defendant’s transactions with other people).

          More broadly, the “exact extent” of Adobe’s contacts with New York, Pl. Mot. 2, has no
bearing on general or specific jurisdiction. It has no bearing on general jurisdiction because Adobe
has established that New York is neither the state of its incorporation nor the state where it maintains
its principal place of business, ECF No. 14 ¶¶ 3–4, which are the only states where Adobe is subject
to general jurisdiction, see Daimler AG v. Bauman, 571 U.S. 117, 137–38 (2014). It has no bearing
on specific jurisdiction because specific jurisdiction turns on Adobe’s alleged suit-related conduct—
the alleged failures to develop a sufficient, centralized corporate policy and to design, construct,
maintain, and operate an accessible website. ECF No. 13 at 5–7; see Bristol-Myers Squibb Co. v.
Super. Ct., 137 S. Ct. 1773, 1781 (2017);Walden v. Fiore, 571 U.S. 277, 284 (2014). Via the sworn
declaration of one of its Senior Vice Presidents, Adobe already established that the alleged
suit-related conduct is handled by personnel located in California, not New York. ECF No. 14 ¶¶ 5–
6. Additional discovery is unnecessary. See, e.g., Vista Food, 124 F. Supp. 3d at 314 (refusing
request for discovery because defendant had “made factual submissions that forestall[ed] the need
for jurisdictional discovery”).

                                          *        *       *

        Plaintiff has failed to make out a prima facie case of jurisdiction, and he has failed to carry
his burden of demonstrating that jurisdictional discovery is necessary. “Discovery need not be
granted to allow a plaintiff to engage in an unfounded fishing expedition for jurisdictional facts.”
Vista Food, 124 F. Supp. 3d at 315. Plaintiff’s letter-motion should be denied.

        We thank the Court for its time and attention to this matter.

                                                   Respectfully submitted,

                                                   s/ Stephanie Schuster
                                                   Stephanie Schuster
cc: All Counsel of Record
